     Case 8:19-cv-01262-JAK-JPR Document 23 Filed 11/21/19 Page 1 of 2 Page ID #:164



1     LAW OFFICE OF STEVEN A. FREUND
      A PROFESSIONAL CORPORATION
2
      STEVEN A. FREUND, ESQ. (SBN 182645)
3     P.O. Box 911457
      Los Angeles, California 90091
4     sfreund@freundlawfirm.com
5
      310-284-7929
      310-284-8341 (fax)
6
      Attorneys for Defendant,
7     MSM Carson, L.L.C.
8

9
                             THE UNITED STATES DISTRICT COURT FOR THE

10
                                 CENTRAL DISTRICT OF CALIFORNIA

11

12
      CARMEN JOHN PERRI, an individual,               )   Case No.: CV 08:19-01262 JAK (JPRx)
                                                      )
13                   Plaintiff,                       )   STIPULATION RE: SETTING
                                                      )   DEADLINE FOR DEFENDANT MSM
      vs.                                             )
14
                                                      )   CARSON, L.L.C. TO RESPOND TO
15    MENGYI JIA, an individual; MSM CARSON, )            COMPLAINT.
      L.L.C., a California limited liability company; )
16    and DOES 1 through 10, inclusive,               )
                                                      )
17
                                                      )
                     Defendants.                      )
18

19

20            Defendants MSM Carson, L.L.C. (“MSM”) and Plaintiff Carmen John Perri (“Plaintiff”)
21    have stipulated and agreed as follows:
22            WHEREAS, the Law Office of Steven A. Freund has just been retained as counsel for
23    MSM;
24            WHEREAS, good cause exists for this extension as defense counsel has just been
25    assigned to this case and requires more time to become knowledgeable about the case to prepare
26    an initial pleading;
27            THEREFORE, the parties have agreed that Defendant MSM may have an additional
28    thirty (30) days within which to answer or otherwise response to Plaintiff’s Complaint. Thus, the
                                                      1

       STIPULATION RE: SETTING DEADLINE FOR DEFENDANT MSM CARSON, LLC TO RESPOND TO
                                         COMPLAINT
                                                                         Case No.: CV 08:19-01262 JAK (JPRx)
     Case 8:19-cv-01262-JAK-JPR Document 23 Filed 11/21/19 Page 2 of 2 Page ID #:165



1     last day for Defendant MSM to answer or otherwise respond to Plaintiff’s Complaint is
2     December 4, 2019.
3            This document is being electronically filed through the Court’s ECF System. In this
4     regard, counsel for Defendant hereby attests that (1) the content of this document is acceptable to
5     all persons required to sign the document; (2) Plaintiff’s counsel has concurred with the filing of
6     this document; and (3) a record supporting this concurrence is available for inspection or
7     production if so ordered.
8

9     Dated: 11-19-19                               LAW OFFICE OF STEVEN A. FREUND
                                                    A PROFESSIONAL CORPORATION
10

11

12

13
                                                    By_______/s/_____________________________
                                                    Steven A. Freund,
14                                                  Attorneys for Defendant,
                                                    MSM Carson, L.L.C.
15

16    Dated: 11-19-19                               MANNING LAW, APC
17

18

19
                                                    By_______/s/_____________________________
20                                                  Craig G. Cote,
                                                    Attorneys for Plaintiff,
21                                                  Carmen John Perri
22

23

24

25

26

27

28
                                                       2

       STIPULATION RE: SETTING DEADLINE FOR DEFENDANT MSM CARSON, LLC TO RESPOND TO
                                         COMPLAINT
                                                                           Case No.: CV 08:19-01262 JAK (JPRx)
